835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul Henry JORDAN, Plaintiff-Appellant,v.Patrick W. KEOHANE, Warden, et al., Defendants-Appellees.
No. 87-5508.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1987.

Before LIVELY, Chief Judge, CORNELIA G. KENNEDY, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum and order of dismissal entered April 22, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.  Plaintiff did not allege that defendants' withholding grievance forms deprived him of his underlying first amendment rights.    See Walker v. Mintzes 771 F.2d 920, 932 (6th Cir.1985);  Harrell v. Keohane, 621 F.2d 1059 (10th Cir.1980) (per curiam);  Twyman v. Crisp, 584 F.2d 352, 357-59 (10th Cir.1978) (per curiam).